 50DECISIONS OF NATIONALLABOR RELATIONS BOARDMinnin Corporation d/b/a Greenhouse RestaurantandPottingshedRestaurant,A Subsidiary ofSpectrum Foods, Inc. ' and Los 'Angeles JointExecutive Board of Hotel and Restaurant Employ-ees and Bartenders Unions,AFL-CIO. Cases 31-CA-4467 and 31-RC-2711October 23, 1975DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMANMURPHY AND MEMBERSFANNING AND PENELLOOn May 2, 1975, Administrative Law Judge JamesT.Rasbury issued the attached Decision in thisproceeding. Thereafter, General Counsel and Charg-ing Party-Petitioner filed exceptions and supportingbriefs, and Respondent filed a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certifiedthat a majority of the validballots have not been cast for Los Angeles JointExecutive Board of Hotel and Restaurant Employeesand Bartenders Unions,AFL-CIO,and that saidlabor organization is not the exclusive representativeof the employees,in the followingappropriate unit,within the meaning of Section 9(a) of the NationalLaborRelations Act, as amended:All foodand beverage preparation and servicedepartment employeesof the Employer,exclud-ing guards and supervisors as defined inthe Act.iGeneral Counsel has exceptedto certain credibility findings made bytheAdministrativeLaw Judge.It is theBoard's established policy not to221 NLRB No. 13overrulean -,AdministrativeLaw Judge's resolutions with respect tocredibilityunless theclear preponderance-of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for" reversing his findings.,Although, as General Counsel contends, the Administrative Law Judge'sstated reasonsfor creditingcertain witnessesas opposed to other witnessesappearedin some respectsto be inconsistent, we do not believe that thisalone formsa sufficientbasis for overturning his credibility resolutionswhich were based in part on the demeanor of thewitnessesas they testifiedat the hearing.2The Administrative Law Judge noted in his Conclusions of Law that hewas finding Petitioner's objections to the election in Case 31-RC-2711 to bewithoutmerit.However, he did not refer the case for further appropriateaction consistentwith that conclusion which we have treated as arecommendation to overrule the objections-a recommendation which wehave adopted herein.Inasmuchas the tally of ballots shows a vote of 10 forand 20 against the Union, with 2 challengedballots andI void ballot whichwere insufficient to affect the results of the election, we shall issue aCertification of Results of Election in Case 31-RC-2711.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: Thismatter was heard by me in Los Angeles, California, onFebruary 20 and 21, 1975. The original charge was filed byLos Angeles Joint Executive Board of Hotel and Restau-rant Employees and Bartenders Unions, AFL-CIO, hereincalled the Union, on May 17, 1974, an amended charge onSeptember 4, 1974, and copies thereof served upon MinninCorporation d/b/aGreenhouseRestaurant and Pot-tingshed Restaurant, a subsidiary of Spectrum Foods, Inc.,herein called Respondent, by registered mail on or aboutthe same date. The complaint alleged the wrongfuldischarge of three employees in violation of Section 8(a)(3)of the National Labor Relations Act, as amended (hereinAct), and four incidents of 8(a)(1) violations, includinginterrogation, threats, and surveillance, or appearance ofsurveillance. On January 9, 1975, the Regional Director forRegion 31 issued his Report on Objections in which hefound certain objections to election raised by Petitionerrequiring credibility resolutions of conflicting evidence thatcould best be resolved at a hearing before an Administra-tive Law Judge. Pursuant to Section 102.33 of the Board'sRules and Regulations, Series 8, as amended, the RegionalDirector thereupon ordered the objections in Case 31-RC-2711 to be consolidated with the unfair labor practice Case31-CA-4467 for the purpose of hearing, ruling, anddecision by a duly designated Administrative Law Judge.IssuesThe problems herein consist of discerning the truemotivation or reason for the discharges of employees PeterRowlins, Judy Farrell, and Gillian Hathaway, madedifficultby the conflicting evidence, and perceiving -again in the face of conflicting evidence - whether or notcertain alleged statements and conduct were committed bythe Respondent and whether such conduct might reason-ablyhave interfered with, restrained, or coerced theemployees in the exercise of their Section 7 rights, and/orwhether the objections raised by Petitioner are sufficientlymeritorious to have interfered with the laboratory condi- GREENHOUSE RESTAURANT, ETC.tions under which elections, supervised by the NationalLabor Relations Board, are to be conducted.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally.Upon the entire record, and from my observations of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI.JURISDICTIONThe complaint alleges and the Respondent acknowledgesthat it is a California corporation engaged in the operationof restaurant facilities in the Los Angeles, California, area.During the past year, the Respondent realized a grossvolume in excess of $500,000 and, during the same period,purchased goods valued in excess of $50,000 from sourceswithin the State of California, which in turn purchasedthese goods in substantially the same form from sourcesoutside the State of California. I find that Respondent isand, at all times has been, an employer engaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II. THELABOR ORGANIZATION INVOLVEDThe answer of Respondent acknowledges,and I herewithfind, the Los Angeles Joint Executive Board of Hotel andRestaurant Employees and Bartenders Unions,AFL-CIO,to be a labor organization within the meaning of Section2(5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICES'A.BackgroundRespondent operates two restaurants,the "Greenhouse"and the"Pottingshed,"under the sameroof andservicedfrom the same kitchen.In late 1972, the Union lost aconsent election by one vote (Case 31-RC-2275).In late1973,the Union launched a new organizational campaignand Peter Rowlins was active in obtaining the authoriza-tion cards from approximatelyhalf ofthe employees. OnMay 10,1974,an election was held in Case31-RC-2711 inwhich the Union was defeatedby a vote of20 votes forRespondent and 10 for the Union.2Respondent contends Peter Rowlins was discharged onFebruary 1,1974, for appropriating a partially filled bottleof wine from a customer's table for his own use. JudyFarrellwas discharged on March 9,1974,allegedly formisappropriation of fiends, and Gillian Hathaway allegedlyquit,or voluntarily brought on her own termination,because she was unable to work the hours or shift requiredby Respondent.iThe allegations of interference, restraint, and coercion because ofalleged statementsand conduct on the part of Respondent are so nearlyakinto the objections to the election that the consideration and discussionof the evidence shall dispose of both issues as if they were one and the same.2One ballot was void and two ballots were challenged3The incident occurred more than 6 months before the charge was filedand is barred as evidence of an unfair labor practice by Sec. 10(b) of theAct, but wasadmissibleas background evidence only.51B.Discharge of Peter RowlinsRowlins was a waiter in that portion or section of therestaurant known as the Greenhouse. There was sometestimony of a background nature tending to show thatRespondent had knowledge of Rowlins' interest andactivity on behalf of the Union.3 Even this evidence wasvague, and might be characterized as dubious proofof an8(a)(1) violation, but, according, to Rowlins, Morri Ahma-dmejad4 spoke to him and to another waiter on oneoccasion saying: "You can go ahead and try and get theunion in, but you will lose." To which Rowlins respondedby saying, "Well, we will quit the union activity." Nothingmore.The incident precipitating Rowlins' discharge involved apartial bottle of wine. According to Rowlins' testimony,the partial bottle of wine was removed by him from thecustomers' table before they had finished eating, becauseone of the customers had told him to take it away. He thenplaced it on a counter, or shelf, behind the cigarettemachine, intending it for his own use. Rowlins said thiswas not unusual.The manager, Morri Amedi, testified that the customercomplained because Rowlins removed the wine before ithad all been served and that it became necessary forAmedi to "buy" the customer another bottlethe of wine. Afterlocating where Rowlins had "hidden" the wine, Amediconfronted Rowlins who acknowledged that he had placedthewine on ' the counter, behind the cigarette machine.Whereupon Amedi advised Rowlins that he was dis-charged. This incident was followed by a letter to Rowlinsconfirming the reason for the discharge and enclosing hissalary check and pay for his accrued vacation (G.C. Exh.2).Based on all the evidence, I find Rowlins' discharge tohave been fully justified and not in violation of the Act asalleged.Not only do I find Rowlins' testimony concerningthe removal of the wine from the table lacking in completecandor, but I also find that the act of discharging Rowlinsoccurred only a few days after he had been warned, inwriting, of several inadequacies or mistakes as a waiter -any one of which might have justified discharge (Resp.Exh. 7).5 The General Counsel has an obligation to provethe allegations of the complaint by a preponderance of theevidences and the mere fact that an employee is active intheUnion does not insulate him from discipline ordischarge for nondiscriminatory reasons.?C.Discharge of Judy FarrellJudy Farrell was first employed as a waitress in thePottingshed in June 1972, and 'voluntarily quit in Decem-ber 1972. She was rehired in August 1973 and worked untilterminated March 9, 1974. She testified that she had signeda union authorization card and had given cards to two4Sometimes referred tom the record as Morn Amedi.5A waiter named Don Rowe was discharged the same evening for asimilar offense.6Falstaff Brewing Corporation,128 NLRB 294, 295, fn. 2 (1960) enfd asmodified 301 F.2d 216 (C.A 8, 1962).7N.L RB v. Ace Comb Co and Ace Bowling Co., Division of AmeraceCorp.,342 F.2d 841, 847 (C.A. 8, 1965). 52DECISIONSOF NATIONALLABOR RELATIONS BOARDother waitresses, but had no knowledge of whether or notthe other two waitresses had signed the cards. SuzanneWickman, a former waitress, testified that, on oneoccasion, -Morn Amedi had stated that Judy Farrell andGillian Hathaway "were troublemakers and he wanted toget rid of them." The record is void of proof thatRespondent had knowledge of Farrell's union interest -which was minimal by her own testimony.WilliamMaltz, a customer of the restaurant, testifiedthat, the latter part of January 1974, he had seen Farrellplace money in her pocket and erase a check. He advisedCharles Frank, Respondent's controller, of this by letterdated January 31 (Resp. Exh. 3). Maltz did not know thewaitressby name and it was not until about the first weekinMarch that he identified Farrell to the management.Farrell was discharged at the end of of the first full week inMarch by Morn Amedi at which time she was told, "hehad received a letter of complaint from a customer" andthat was the reason for the discharge.Farrell denied that she had ever wrongfully taken anymoney or erased any of the checks.8 Regardless of whetherFarrell did or did not wrongfully appropriate Respondent'smoney for her own use, and from this record it 'certainlywas not proven that she did, nevertheless, I am convincedthat she was discharged because Respondent believed thatshe had done so based on the customer's complaint. Maltzwas a credible witness whose motives were sincere and histestimony candid.Moreover, I am not convinced thatRespondent had any knowledge of Farrell's interest in theUnion.D.Discharge of Gillian HathawayGillianHathaway was first employed on January 13,1974, and her, employment was terminated on March 9,1974. She worked first as a counter girl for takeout ordersand then was moved to become a waitress behind thecounter in' the Pottingshed. In late February, she signed aunion card which was' misplaced and a short time later shesigned another that was given to Suzanne Wickman, anemployee, who returned it to a union representative. Thereisno other testimony reflecting on her union interests oractivities other than that related heretofore to the effectthat she was a troublemaker. In contrast to this, MomAmedi testified she was a good waitress and he was sorryto lose her.The relevant testimony relating to her severance con-cerned her hours of work. When Hathaway was firstemployed, she only worked 3 or 4 hours a day. When shebecame a counter waitress, she worked from 10 a.m. to 2p.m. and later until 4 p.m. On March 8, 1974, she wasinformed that the counter would be opening at 8 a.m., andshe was to report for work at 8 a.m. on March 11.Hathaway protested, contending she had a child and that itwas not possible for her to work those hours. There wasadditional tangential evidence as to whether she forthwithquit, refused to take offered employment at the takeoutcounter (where the hours would be more to her liking), andwhether or not Amedi knew she had a child.a "Checks," as the word is used herem, refers to the order pads used bythe waitresses which weresenahzed to provide a means of accounting.In view of the total lack of evidence that Respondentknew of Hathaway's union interest and confronted withsolid- proof that increased breakfast business required herwork station to be opened at 8 a.m. instead of 10 a.m.,9 itmust be found that Gillian Hathaway voluntarily broughtabout her own termination because of her unwillingness, orinability because of personal problems, to work the hoursand shift times desired by her employer. I fmd nothingdiscriminatory or violative of the Act associated with herseverance from Respondent's payroll.E.Interrogation of SuzanneWickmanSuzanne Wickman was employed as a counter waitressin , the Pottingshed and as a cocktail waitress in theGreenhouse for a period of approximately 6 weeksbeginning the latter part of January 1974. She wasdischarged, but is not an alleged 8(a)(3) discriminatee.Wickman testified that sometime, during her employment("about 2 weeks before I was fired, I think, I don't knowexactly")Morn Amedi told her, "We have been havingsome problems here and all the waiters in the Greenhousehave signed union cards and did -I know the names ofanyone that had signed a card." After replying, "No," shetestified thatAmedi then said: "Well, if you hear ofanything, let me know," something like that. Morri Amedispecifically denied the conversation.Mom Amedi is nolonger employed by Respondent and had nothing to gainby lying., I fmd it difficult to believe that an experiencedmanager, would make such an observation, or request, asrelatedbyWickman, of a relatively new employee.Wickman's testimony was vague and indefinite as toexactly when and where the conversation occurred and, inthe absence of something more convincing, I am unable tofmd that the preponderance of the evidence sustains theallegation.F.Interrogation of Claudia Craze -The complaint alleged that Claudia Craze was interro-gated by Amedi on March 25, 1974, supposedly the dayshe first applied for. a job. However,, the testimonyindicates her first day of work was March 25, and she wasnot hired until a few days after initially applying at therestaurant. There is a conflict in, the evidence as to whoactually hired her, but I do not regard that conflict asdeterminative of the primary issue of whether she wasquestioned by Amedi regarding her attitude toward theUnion as was alleged and as Miss Craze testified.According to Miss Craze, while Amedi was. showing heraround the premises of the two restaurants, he asked herwhat she thought of unions. Upon receiving indicationsthat she had never belonged to one, he replied, "In thiscompany we all work together and we don't need them."Morri Amedi denied any such conversation with MissCraze and explained that she came into the restaurantabout 12:30 p.m. when he was very busy with the luncheonbusiness; that he only gave her Charles Frank's telephonenumber (the company controller); obtained her telephonenumber because the restaurant was in need of a cashier;9 See Resp. Exh. 5 and 6 which reflect a definiteincrease inthe numberof breakfast customers between February 1973 and February 1974. GREENHOUSE RESTAURANT, ETC.and that he did not hire cashiers, that it was done byCharles Frank.There was cross-examination testimony by Craze show-ing that she was paid $15 a day by the Union for each dayshe worked at the restaurant as payment for furnishing theUnion information regarding Respondent. While I do notdiscredit her testimony for this reason, and under Boarddecisions this is notper sewrongful conduct,10 neverthe-less, it does tend to show a certain bias or prejudice on herpart. Logically, I can perceive of no reason whya walk-incashier applicantwould be shown around the premises bythemanager. This would be especially true if - as isundenied in the record - the applicant appeared at aparticularly busy time of day. Moreover, in the interest ofsecurity and accountability for the cash receipts, it wouldseem prudent to have the authority for hiring of cashiersrestwith someone other than the restaurant manager. Itwas the controller's office who checked with her formeremployer (Resp. Exh. 4). A careful analysis of all theevidence compels the conclusion that the circumstancessurrounding the hiring of Miss Craze was in accordancewith the testimony of Respondent's witnesses and not astestified by Miss Craze.G.Surveillance by Amedi and MindelThere were two instances of alleged surveillance byRespondent.The first allegedly occurred a few days beforetheelectionand involvedMindel, the president ofRespondent,and Louis De La Cruz, a union businessrepresentativefor one of the locals that make up the JointBoard hereininvolved as Petitioner and Charging Party. Ifind Louis De La Cruz' testimony too confusing to beproof of anything except that he was on the sidewalk nearthe restaurant a few days before the election at which timehe had a conversation with a busboy, and a short time latera conversationwith Mmdel. Presumably, I am supposed toreason that, because De La Cruz was in the vicinity of therestauranttalking to employees and because the ownerwalked out of the restaurant and spoke to De La Cruz,there is aninference that Mindel was spying on the Unionand the employees. I refuse toengage insuch assumptionsand inferences. The General Counsel is required to provethe allegationsby a preponderance of the evidence and notby veiled inferences possibly arising from purely circum-stantial events.The second alleged incident of surveillance has moresubstance,but in my opinion is without merit. PennyOrduna, an organizing representative of the Union,testified that a few days before the election date (May 10,1974) she and FeliciaBragg wentto the restaurants to tryand talk to some of the employees that they had beenunable to contact.After having a cup of coffee inside therestaurant, they went outside to wait on the sidewalk at theside of the building where they hoped to talk to some of theemployeeswho might come out of the restaurant for theirafternoon break. During this period of time, Amedi cameout of the restaurant, got into his car, moved it to theloading zone,and returned inside the restaurant, and53shortly thereafter Mindel came out and both he and Amedistood near the back door and talked for a moment andthenAmedi departed.Mindel remained for _ severalminutes, and, according to Orduna, his presence preventedher from talking to anyone.Amedi explained that he had neglected to speak toMindel concerning a meeting that he and Mindel regularlyheld at another restaurant and he returned to therestaurant to speak to Mindel about the meeting. Mindelsaid he met Amedi returning to the restaurant as he wascoming outside for a smoke. There is a small landing at theback door for the purpose of receiving supplies and itprovides the only convenient place to step outside andsmoke.Mindel acknowledged seeing Orduna and FeliciaBragg; that he did not know who they were, but theyintroduced themselves; that a few pleasantries wereexchanged; and that he had no recollection of seeing anyemployees during the time he was there other than Amedi.Both Amedi and Mindel were in places where they had aperfect right to be and their explanations are both logicaland reasonable. The mere fact that Mindel may have stoodon the landing deck at the back or side door of hisrestaurant smoking a cigarette while two union organizerswere in the immediate vicinity is hardly proof of unlawfulsurveillance. It is all too easy for the human mind toattribute a much greater degree of observation to anotherperson than actually occurs. This is particularly true if oneis engaged in conduct about which one has some degree ofapprehension or concern. Under such circumstances, onefrequently imagines they are being closely watched orobserved when in reality they are not. I have previouslycredited Amedi's testimony, and there is no basis for notcrediting Mindel's testimony. Under the evidence, the meresuspicion of surveillance is totally inadequate to sustain theburden of proof required by the General Counsel.There remains only the comment attributed to Amediregarding Farrell and Hathaway as "troublemakers." Asalready indicated, I have grave doubts about the credibilityof Wickman's testimony. Moreover, under all the circum-stances,Ido not regard the use of the word"troublemaker" as being synonymous with "union adher-ents" even if the statement were made.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has not violated the Act in any mannerwithin the meaning of the National Labor Relations Act,as amended.4.The objections to the election in Case 31-RC-2711are without merit.10See Dee KnittingMills, Inc.,214 NLRB No. 138 (1974) 54DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the foregoing findings offact,conclusionsof law, andthe entire record,and pursuant to Section10(c) of the Act,I hereby issue the following recommended:ORDER 11It is hereby ordered that this consolidated complaint be,and it hereby is, dismissed in its entirety.it In the eventno exceptions are filed as provided by Sec. 102.46 of the102.48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulationsof the National LaborRelationsBoard, the findings,itsfindings, conclusions and Order, and all objections thereto shall beconclusions,and recommendedOrder herein shall, as provided in Sec.deemed waived for all purposes.